tcmemo_2012_267 united_states tax_court marla j crites petitioner v commissioner of internal revenue respondent docket no 19156-10l filed date marla j crites pro_se matthew d carlson for respondent memorandum opinion holmes judge the commissioner says marla crites owes a dollar_figure penalty for filing a frivolous amended_return she had filed a perfectly normal tax_return nearly three years before but argues now that she is not a person and that even if she were the commissioner blew through the statute of limitations by not imposing the penalty within three years of the filing of her original return i the returns background on date crites filed a return for her tax_year it showed about dollar_figure in adjusted_gross_income and a tax_liability of less than dollar_figure more than two years later in date crites sent a form 1040x amended u s individual tax_return to the commissioner the commissioner did not process thi sec_1040x as a return his reason is not hard to see in her 1040x crites asked for a refund of all the tax that she had paid on the ground that her income was radically lower than she had originally reported because she wrote i was in the service of a non-federal employer not engaged in a trade_or_business and not an officer of a corporation according to the sec_3401 and sec_3121 then my income consists only of unemployment_compensation and a tax_refund from the previous year this is only a variation of the frivolous wages-aren’t-income argument that tax protesters have made for years crites’s problem is that she was a wage earner and the school systems that employed her had withheld a portion of her wages and paid them over to the irs the employers didn’t support her theory and so crites attached two different forms substitute for form_w-2 to her form 1040x on these forms crites listed the employers’ names and the amounts they had withheld she claimed that her employers would not issue forms correctly listing ‘wages’ as defined by the irc the commissioner determined that crites’s form 1040x failed to divulge information on which the substantial correctness of the self-assessment could be judged and served only to delay or impede the administration of federal tax laws this made crites’s form 1040x frivolous under sec_6702 and he imposed a dollar_figure penalty against her ii the levy crites didn’t pay and the commissioner moved to collect by sending her a final notice that he would seize her property crites asked for a collection_due_process cdp hearing and attached to her request was a reiteration of her view that wages are not taxable she also threw in arguments that she isn’t a person subject_to levy under sec_6331 that her employer-provided forms w-2 weren’t valid that without forms w-2 the commissioner had insufficient information to crites had attached ordinary w-2s to her normal original return they of course showed that she did earn income all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure impose tax on her that she didn’t receive a timely notice_of_deficiency that her assessment was not approved by a qualified assessment officer and other tax- protester-type arguments the commissioner told her to file an amended request free of frivolous arguments if she wanted a hearing in her second effort she took care to assure the commissioner that her arguments were not frivolous she claimed that she made no constitutional moral political religious or conscientious arguments and had no desire to delay or impede tax_administration which meant she wrote that her arguments could not be frivolous she also argued that she was entitled to dispute her liability for the frivolous- return penalty the commissioner relied on old information which was superseded by another 1040x filed in date the commissioner’s imposition of the frivolous-return penalty against her failed to provide facts establishing that sec_6702 even applied to her the commissioner relied on irrelevant and invalid information when he concluded that a wage levy could apply to her and the commissioner didn’t send her a valid notice_and_demand for tax crites actually filed four amended returns for the commissioner marked each of them frivolous the notice_of_determination in this case arises only from the penalty that the commissioner assessed for the first of these returns the commissioner sustained the levy he denied any relief to crites because she failed to propose any collection alternatives and had raised no nonfrivolous issues he confirmed that the requirements of any applicable law or administrative procedure had been met by the irs and he told crites that she might face fines of up to dollar_figure in the future for taking frivolous positions crites filed a timely petition with this court while a california resident the parties submitted the case for decision under rule discussion crites is correct that the commissioner can’t collect the penalty by levy without giving her written notice of his intent to do so and offering her a hearing at the hearing the appeals officer must address any relevant issues that she raises see sec_6330 he must also obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met see sec_6330 i issues raised by the taxpayer sec_6330 tells appeals officers to consider issues raised by the taxpayer the primary issue that crites raises under this subsection is whether she is actually liable for the frivolous-return penalty that the commissioner imposed on her--which she can raise because she has not otherwise had a chance to dispute the penalty see sec_6330 130_tc_44 when the validity of the underlying tax_liability is at issue in a cdp hearing we review it de novo 114_tc_604 this means we are not limited to looking at the administrative record or reviewing only the appeals officer’s justifications for the penalty we instead look to the record we have before us 314_f3d_1229 10th cir a what’s a return under sec_6702 it used to be the district courts’ job to review challenges to sec_6702 penalties callahan t c pincite that changed when the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite amended sec_6330 to give our court jurisdiction to review all cdp determinations regardless of the type of underlying tax_liability at issue sec_6330 callahan t c pincite but precedents under the old allocation of jurisdiction are still relevant those precedents are helpful here construing her arguments as charitably as possible it seems crites’s first argument is that her frivolous amended_return crites initially reserved evidentiary objections to certain exhibits she abandoned these by failing to address them in her opening brief see 91_tc_524 wasn’t a return sec_6702 a --the section that the commissioner relies on to penalize crites--punishes only taxpayers who file what purports to be a return crites is wrong if she thinks her amended_return wasn’t a return under this section she was using it to try to get a refund and a taxpayer can file a refund claim only by sending an amended income_tax return to the irs sec_601_105 statement of procedural rules we have already held that amended returns submitted to obtain a refund are returns under sec_6702 callahan v commissioner t c pincite and so have the circuit courts that have ruled on the issue before we got jurisdiction over cases like this see 902_f2d_1462 9th cir 797_f2d_268 6th cir b the definition of person crites next argues that even if her amended_return counts as a return under sec_6702 that section’s penalties do not apply to her because she does not fall within its definition of a person on this point she falls into the old tax-protester habit of confusing includes and means the code’s definition of a person subject_to sec_6702 penalties includes an officer_or_employee of a corporation or a member or employee of a partnership sec_6671 emphasis added and the commissioner and crites agree that she is not an officer_or_employee of either a corporation or a partnership but caselaw has firmly established that sec_6671’s definition of person includes officers and employees but certainly does not exclude all others 309_f2d_210 9th cir ii issues reviewable under sec_6330 we normally don’t address issues that a taxpayer didn’t raise at the cdp hearing sec_301_6330-1 q a-f3 proced admin regs but there is an exception for the issues that the code lists in sec_6330 sec_6330 imposes a duty on appeals officers to verify that the irs has met the requirements of all applicable laws and administrative procedures at every hearing in 131_tc_197 we held that issues that an appeals officer has to consider under sec_6330 are the issues raised at the hearing even if it’s the code and not the taxpayer that raises them these are therefore issues that we have authority to review on appeal the code itself defines person as including an individual a_trust estate partnership_association company or corporation sec_7701 the code also explains that the term includes shall not be deemed to exclude other things otherwise within the meaning of the term defined sec_7701 emphasis added we review the appeals officer’s determination on these c issues for abuse_of_discretion sego t c pincite a administrative irregularities the first c issue that crites raises is whether the irs complied with applicable administrative procedures in assessing the penalty she argues that the computer transcripts that the appeals officer used did not prove that the irs ever actually assessed the penalty this won’t work we have consistently held that such transcripts are sufficient unless a taxpayer can show some irregularity serious enough to undermine their validity 118_tc_162 115_tc_35 crites thinks she has found two she first claims that it is a violation of irs internal procedure to use transaction code instead of penalty reference number prn to show the assessment of a civil penalty on the transcripts the a decisionmaker abuses his discretion according to the ninth circuit when he makes an error of law or rests his determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir quoting 85_f3d_1400 9th cir overruled on other grounds 131_f3d_788 9th cir en_banc see also 496_us_384 internal_revenue_manual irm does state that penalties are assessed using prn irm pt date but even if a miscoding somehow invalidated an assessment crites’s argument would still fail transaction code is listed as a miscellaneous penalty in the irs transaction codes pocket guide transaction codes pocket guide document pincite rev but the commissioner used code in conjunction with prn and used the right code to identify the penalty on an assessment and abatement form no error--and certainly no abuse of discretion--here crites next claims that the agents who made the assessment were not assessment officers and were therefore not authorized to make assessments this argument is also meritless delegation_order gives a campus director the authority to appoint assessment officers--who may further delegate the authority to make assessments irm pt date crites offered no evidence other than their job titles8 suggesting that the agents who worked on her account did not have the authority to make an assessment this meant that there crites argues that there is yet another irregularity because this reference to prn reads dated instead of 1040x dated her argument is frivolous there is no mistaking that this is a reference to the amended_return the agents who worked on crites’s account had the titles correspondence examination technician and supervisor tax examining assistant were no irregularities in the computer transcripts and we thus find that the appeals officer properly verified the irs’s assessment of the frivolous-return penalty against crites b statute_of_limitations the second c issue here is whether the appeals officer verified that the irs assessed the penalty against crites within the statute_of_limitations this is a c issue because it is a legal requirement that an appeals officer must consider at a cdp hearing beeler v commissioner tcmemo_2009_266 wl at vacated and remanded on other grounds 434_fedappx_41 2d cir see also hoyle t c pincite irs timely mailing of a notice_of_deficiency is a legal requirement under subsection c sec_6501 does place limits on assessments with certain limited exceptions not relevant here the commissioner must assess a tax_liability within three years after a return is filed sec_6501 crites argues that because penalties are generally included within the definition of tax see sec_6665 sec_6501 prevents the commissioner from assessing a penalty against her under sec_6702 more than three years from the time she filed her original return we disagree as the commissioner observes penalties under sec_6702 do not have a readily observable statute_of_limitations the section penalizes not just frivolous returns --and even here congress was careful to penalize not just returns but what purports to be a return --but frivolous submissions it would be odd if penalties keyed to submissions had somehow to be tied to the limitations_period for tax that is supposed to be shown on a return but let us assume--and here we are expressly assuming without deciding--that crites is right that the filing_date of her return is the key date she had two returns and the one that the commissioner wants to punish her for is the amended_return that she sent the irs in date he assessed the penalty in date well within three years of her submitting it crites of course would prefer that we hold that the clock for penalizing her under sec_6702 began to run when she filed her original return but she cites no authority for her implicit proposition that a statute_of_limitations can start running before a cause of action accrues or in a case like hers before a taxpayer even files a sanctionable submission quite apart from crites’s subtle attempt to shift our focus from submission to return her construction of sec_6702 would be exceptionally unreasonable sec_6702’s purpose--evident from its text--is to deter frivolous submissions that gum up the irs’s work if we held that the statute_of_limitations for the commissioner to penalize frivolous amended returns began to run with the filing of the original return sec_6702 would quickly lose its deterrent effect tax protesters would have no disincentive to submit such frivolities once more than three years had passed from the filing_date of an original return we therefore hold that the appeals officer committed no error in concluding that the requirements of all applicable law and administrative procedure were met that leaves only the commissioner’s suggestion that we impose an additional penalty on crites under sec_6673 for even bringing this case but this is crites’s first trip to tax_court and by submitting the case under rule she did save us the burden of trial and one of her arguments the statute-of-limitations issue as applied to frivolous amended returns was one we had not yet addressed and was not itself obviously frivolous we will therefore exercise our discretion not to sanction her under sec_6673 this time an appropriate order and decision will be entered
